Citation Nr: 0720723	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-10 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a left thumb 
disorder. 

3.  Entitlement to service connection for a leg disorder. 

4.  Entitlement to service connection for insomnia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1957.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal concerning the issues of entitlement to service 
connection for a back disorder, a left thumb disorder, and a 
leg disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


FINDING OF FACT

Insomnia is first shown in January 2002 and is not related to 
disease or injury during active military service.  


CONCLUSION OF LAW

Insomnia was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In this case, the service medical records are unavailable.  
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b) (West 2002) is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This does not establish a 
heightened benefit of the doubt.  What exists is a heightened 
duty to consider the applicability of the benefit of the 
doubt, to assist the veteran in developing the claim, and to 
explain the decision when the veteran's medical records have 
been destroyed.  See id.  Rather than lowering the legal 
standard for proving a claim for service connection, this 
case law increases the obligation to evaluate and discuss in 
the decision all of the evidence that may be favorable to the 
veteran.  

The veteran's service records are unavailable.  The first 
reference to insomnia in the post-service medical records in 
the claims folder is in a January 2002 statement from Dr. 
Arvelo, who lists "insomnia - Secondary to PTSS" as one of 
the "consequences" that "developed" during the veteran's 
military service.   

The Board concludes that the evidence does not show that the 
veteran's current insomnia is related to any disease 
contracted or any injury sustained during service.  He is not 
service-connected for post-traumatic stress disorder, which 
Dr. Arvelo appears to refer to as PTSS.  Nor does Dr. Arvelo 
explain the basis for his apparent conclusion that the 
veteran's insomnia either developed during the veteran's 
military service or is otherwise a result of such service.  
Thus, the Board cannot give much, if any, weight to Dr. 
Arvelo's statement.  As the evidence fails to establish the 
three elements for proving service connection for insomnia, 
service connection for insomnia is not supported by the 
evidence and the claim is hereby denied.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's March 2002 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
November 2002 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information and 
identified what evidence might be helpful in establishing his 
claim.  The letter did invite the veteran to send information 
about the evidence or the evidence itself to VA, and the 
veteran did, in fact, submit evidence to VA.  Further in a 
letter to the veteran in January 2005, he was informed that 
he should send VA any evidence he had in his possession.  

The March 2002 letter did not, however, address what evidence 
was needed with respect to the disability rating criteria or 
the effective date for service connection for an ankle 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  This veteran was not harmed 
by not receiving that information, however, because service 
connection was denied, rendering moot the issues relating to 
rating criteria and the effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  It is noted that the veteran's service 
medical records are unavailable. VA met its duty to assist 
the veteran by making multiple attempts to obtain service 
medical records without success.  In March 2002, the RO 
requested records from the NPRC, and was informed in April 
2002 the records were fire related and there were no service 
medical records or SGO's records.  In April 2002, the RO 
informed the veteran of the difficulty in obtaining his 
military records, and requested he furnish information to 
assist VA.  That same month, the veteran submitted a NA Form 
13055 with information regarding his treatment dates, the 
organization to which he was assigned and the name and 
location of facilities where he was treated.  In October 
2002, the NPRC reported that in response to the RO's request 
for a search, the information provided regarding the unit 
company or regiment was incomplete and that the veteran was 
not in Korea when he indicated.  The RO requested records 
from the "Ft. Brooks Army Medical Hosp." in May 2003, and 
was informed that no records were found.  In October 2004, 
the RO requested clinical records from December 1957 to 
February 1958 from the "Ft. Brook Army Hospital," and was 
informed in December 2004 that there were no Army clinicals 
prior to 1960. Additionally the RO assisted the veteran by 
obtaining the veteran's treatment records at a VA facility 
and obtaining private records.  He has not identified any 
records which could be pertinent to his claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  


ORDER

Service connection for insomnia is denied.  


REMAND

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;  (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, the veteran's service medical records are 
unavailable.  He states, however, that he injured his low 
back in Korea when he fell from a truck; that he had a left 
leg fracture in Korea when he tripped and a machine gun 
barrel stabbed his leg; and that he injured his thumb in 
December 1955 at Ft. Buchanon Puerto Rico when he tripped and 
cut his finger on some glass.  Thus, the veteran's statements 
are evidence that the veteran sustained injuries during his 
service.

As for evidence of current disability, mild lumbar arthritis 
has been shown on private X-ray in September 1998.  Also, Dr. 
Arvelo stated in a January 2002 letter that, the veteran 
developed during his service a few consequences, which he 
listed as a fracture or injury to the left thumb, leading to 
no abduction; a low back injury with very poor flexion, which 
more likely than not was caused after his fall out of a truck 
during service; and a left leg fracture and scars.  This is 
both evidence of current disability and evidence that 
indicates such current disability may be associated with an 
established injury during service.

The veteran has not been examined by VA to determine the 
nature and etiology of his disabilities.  The appellant is 
hereby notified that if an examination is scheduled for him 
in conjunction with this appeal, it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that meets the requirements 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  Schedule the veteran for VA 
examination(s) to evaluate his left 
thumb, low back, and left leg complaints.  
The claims file must be made available to 
the examiner(s) for review.  All 
indicated tests and studies should be 
accomplished.  The examiner(s) should 
diagnose all pertinent disorders.  For 
each diagnosis involving the left thumb, 
low back, or left leg the examiner(s) 
should indicate whether it is at least as 
likely as not (a 50 percent probability 
or greater) that the diagnosed disability 
is related to service.  If this cannot be 
determined based on the evidence of 
record it should be so stated.  

3.  Readjudicate the claims on appeal in 
light of all of the evidence of record.  
If any issue remains denied, the veteran 
should be provided with a supplemental 
statement of the case as to any issue 
remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


